178 S.E.2d 122 (1970)
10 N.C. App. 268
Walter C. LATHAM
v.
Wyatt TAYLOR and wife, Lillian P. Taylor, Baptist Children's Homes of North Carolina, Inc., Cornelius Van Schaak Roosevelt, Single, Theodore Roosevelt III, and wife, Anne Babcock Roosevelt, Grace Roosevelt McMillan and husband, William McMillan, Frances Webb Roosevelt, Widow, by and through their legally constituted Attorney in Fact, George H. McNeill.
No. 703SC663.
Court of Appeals of North Carolina.
December 30, 1970.
Certiorari Denied March 3, 1971.
*124 Thomas S. Bennett, Morehead City, for plaintiff appellant.
Poyner, Geraghty, Hartsfield & Townsend by Marshall B. Hartsfield, Raleigh, for defendants Taylor.
George H. McNeill, Morehead City, for defendants Roosevelt.
Blackwell, Blackwell, Canady, Eller & Jones by Walter R. Jones, Jr., Winston-Salem, for Baptist Children's Homes of North Carolina, Inc.
Certiorari Denied by Supreme Court March 3, 1971.
MALLARD, Chief Judge.
The question for decision is whether the restrictive covenant hereinabove set forth is void for vagueness, uncertainty and indefiniteness.
The general rule with respect to restrictive covenants is set forth in 3 Strong, N. C. Index 2d, Deeds, § 19, as follows:
"Covenants restricting the use of land are not impolitic, and the owner of land may insert any restrictive covenants that he deems fit, so long as the beneficial enjoyment of the estate is not materially impaired and the public good and interest are not violated. However, such covenants impose servitudes in derogation of the usual right to the free and unfettered use of land by the owner, and are to be strictly construed against limitation on use."
Applying the above general rule to the restrictions involved here, we are of the opinion and so hold that the trial judge correctly ruled that they are not void for vagueness, uncertainty or indefiniteness.
Affirmed.
PARKER and GRAHAM, JJ., concur.